Nichols, Presiding Judge.
Leon F. Hill was convicted of larceny of an automobile and thereafter his motion for new trial, based on the usual general grounds and six special grounds, was overruled and he now assigns error on such judgment adverse to him. Held:
1. The first special ground, numbered 4, complains of the overruling of an objection to evidence, but fails to set forth or refer by page number to the evidence objected to, Valdosta Coca Cola Bottling Works, Inc. v. Montgomery, 102 Ga. App. 440 (2) (116 SE2d 675), Dandridge v. State, 109 Ga. App. 33 (1) (134 SE2d 814), fails to set forth the name of the witness, and that it was offered by the opposing party, Price v. State, 108 Ga. App. 581 (1a) (133 SE2d 916). Such ground is incomplete and presents nothing for decision.
*632Decided November 12, 1964.
Atkins ■& Atkins, Ben S. Atkins, Dorothy D. Atkins, for plaintiff in error.
William T. Boyd, Solicitor General, J. Robert Sparks, J. Walter LeCraw, contra.
2. Special grounds numbered 5, 6, 8 and 9 are controlled adversely to the movant by the ruling in Headnote 1.
3. It is not error to refuse to direct a verdict in a criminal case. Lee v. State, 108 Ga. App. 97 (132 SE2d 107); Hunter v. State, 105 Ga. App. 564 (125 SE2d 85). Accordingly the trial court did not err in overruling special ground numbered 7 which assigned error on the overruling of the defendant’s motion for a directed verdict.
4. The State presented evidence by a co-conspirator of the defendant’s guilt, and this evidence was corroborated by an eyewitness to the crime as well as the statement of the defendant on the trial of the case admitting his presence at the scene. The evidence authorized the verdict, and the trial court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Hall and Russell, JJ., concur.